Hovey, J.
At the June term of the Court of Common Pleas of Dearborn county, an information was filed against Hornberger for retailing without license. The information is in the usual form, except that there is no averment that the liquor sold was of any value. The defendant pleaded not guilty, was tried by the Court, and fined 4 dollars. There is no motion to quash—no motion for a new trial or in arrest of judgment.
For the reasons given in a case between the same parties decided at this term (1), the judgment must be affirmed.
Per Curiam.
The judgment is affirmed with costs.

 See 5 Ind. R. 300.